In re Bordelon, Leon Nicholas; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Ascension, 23rd Judicial District Court Div. C, No. 64,639; to the Court of Appeal, First Circuit, No. 99 CW 2625-R.
Denied. Result is correct. Because one of the parties remains domiciled in the state which issued the child support judgment, that state retains continuing exclusive jurisdiction and is the only state which can modify its order. See La. Ch.Code art. 1306.11; see also Jurado v. Brashear, 00-C-1306 (La.3/19/01), 782 So.2d 575.